 In the Matterof BARRETT LOGGINGCOMPANY,EMPLOYERandLOCAL12-15,INTERNATIONALWOODWORKERS OF AMERICA, CIO, PETI-TIONERCaseNo. 18-RC-494.-Decided February10, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John P. vonRohr, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer manufactures and sells lumber at Newberry,Michigan,where it maintains its sole plant and place of business.During the 12-month period from June 1948 to June 1949, it purchasedraw materials valued at approximately$133,000, all from concernswithin the State of Michigan, and machinery, repair parts, and equip-ment valued at about $40,000, 5 percent of which came from outside theState.Its sales for the same period amounted to a little over $350,000.About 80 percent of the Employer's output is sold to Barrett Log-ging Sales Corporation, a Michigan concern engaged in the manu-facture and sale of finished lumber and millwork and the sale ofbuilding supplies.The remaining 20 percent is sold to Paul BunyanCorporation, also a Michigan corporation, a manufacturer of pre-fabricated houses.Between October 30, 1948, and September 30, 1949, Barrett LoggingSales Corporation sold about $600,000 worth of merchandise, of which$50,000 worth was lumber shipped out of the State; $130,000 worthwere sales to Paul Bunyan Corporation; and the rest were sales toother customers all within the State of Michigan.Purchases of mer-chandise by Barrett Logging Sales Corporation during the same88 NLRB No. 130.638 BARRETT LOGGING COMPANY639period were valued at $400,000, 10 percent of which came from outof the State.Purchases of equipment and repair parts amountedto some $15,000, all made locally.Paul Bunyan Corporation, during the past year, sold productsvalued at $400,000, of which $100,000 worth were shipped out of the.State.Its purchases for this period were all made within the Stateof Michigan..The Employer, Barrett Logging Sales Corporation, and Paul Bun-yan Corporation are closely interrelated family corporations.Thepresident of the Employer, Jesse L. Barrett, is also president ofBarrett Logging Sales Corporation and a director of Paul BunyanCorporation.His son, John A. Barrett, is vice president of the Em-ployer and a director of Paul Bunyan Corporation.Another son,Fern W. Barrett, is vice president of Barrett Logging Sales Corpora-tion and of Paul Bunyan Corporation. Jesse L. Barrett is a majorstockholder in all three corporations; John A. and Fern W. Barrettare major stockholders in the corporations in which they hold office.The Employer neither admits nor denies that it is engaged in com-merce.We find that its operations affect commerce within the mean-ing of the National Labor Relations Act?2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. It is stipulated by the parties that the appropriate unit shouldconsist of all of the Employer's production and maintenance employ-ees, excluding clerical employees, guards, and supervisors as definedin the Act.The Petitioner would exclude from the unit the lumberinspector (dry) as a supervisor, the log scaler as a clerical employee,and the night man as a guard. The Employer contends that all ofthese should be included in the unit.Thelumber inspector (dry),Carl E. Johnson, works in the Em-ployer's lumber yard, inspecting lumber as it is being piled or removedfrom piles, and assembling the desired grades and quantities in ac-cordance with copies of customers' orders which are given him forthe purpose.The physical work of assembling the lumber to fill theorders is done by a crew of two to five men under Johnson's directionand with some help from him. Johnson has no authority to take orrecommend any action affecting the status of employees, and suchISeeAtlanta Brick and Tile Company,83 NLRB 1154;Ernest Spickelmier,et al.,83NLRB 452. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirections as he gives to his crew or any other employees in the yardare of a purely routine character.We find, on the basis of the record, that the lumber inspector (dry)is not a supervisor within the meaning of the Act, and we shall there-fore include him in the unit hereinafter found appropriate.Thelog scaler,Arnold Oosting, spends most of his time measuringthe logs in incoming shipments and entering the information, togetherwith identifying data, in a notebook.From the notebook, he tran-scribes the information on to a "log scale report," which is made induplicate so that a copy may be sent to the shipper of the logs. Themeasurements and the original notes are taken in the yard, and thelog scale reports are prepared in the office.The office work, however,takes up only a small proportion of Oosting's time.Oosting also acts as the Employer's timekeeper.Because of thesmall number of employees involved,2 all that this activity requiresis to observe and note who is present or absent, and to note extra hoursworked on the basis of reports made by the men.Like the office workin connection with log scaling, timekeeping takes up very little ofOosting's time; no special place or time of day is assigned to it.In addition, the log scaler assists with the so-called pond job; aphysical job consisting of directing logs with a pole from the wateron to the slide leading into the planing mill.Oosting spends abouthalf an hour a day on the pond in winter, when incoming shipmentsof logs are heaviest, and more in summer when the relatively lightvolume of incoming shipments of logs to be scaled leaves him moretime for the pond work.Although the log scaler's job includes some clerical tasks, we findthat his interests and duties are primarily allied with those of theproduction and maintenance employees.We shall accordingly in-clude him in the unit .3Thenight man,James Gallagher, is employed principally to keepthe boilers warm at night, a duty which occupies at least 30 minutesof each hour.4When he is not actively engaged in tending the boilers,Gallagher cleans up around the mill; he also helps with the unloadingof shipments of logs when they come in after hours.He spends about10 minutes of each hour making rounds of six watch clock stations.He is not armed, deputized, or uniformed.Between 30 and 40 men at the time of the hearing.SeeNorthern Redwood Lumber Company,88 LRB 272.'The record indicates that at times when the boilers have not been kept in operation atnight, Gallagher has been laid off.He is not expected to protect the property except formaking the hourly rounds referred to above. BARRETT LOGGING COMPANY641We find, contrary to the Petitioner's contention, that the night manis not a guard within the meaning of the Act, and we shall thereforeinclude him in the unit.5We find that all production and maintenance employees of the Em-ployer at its 'Newberry, Michigan, plant, including the lumber in-spector (dry), the log scaler, and the night man, but excluding clericalemployees, guards, and supervisors as defined in the Acts constitutea unit appropriate for collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Local 12-15, InternationalWoodworkers of America,CIO.5 SeeNorthern Redwood Lumber Company, supra,footnote 3;Sampsel Time Control,Inc.,80 NLRB 1250.6The parties stipulated at the hearing that except for the lumber inspector(dry), whosestatus was in dispute,Jesse L. Barrett is the only supervisor.0